Citation Nr: 1444917	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  09-21 926	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to an initial disability rating higher than 10 percent for lumbar spine arthritis.

2. Entitlement to an initial disability rating higher than 10 percent for left hand strain.

3. Entitlement to an initial disability rating higher than 10 percent for left hand disability due to Buerger's disease and Raynaud's phenomenon, with amputation of the tip of the long finger.

4. Entitlement to a disability rating higher than 0 percent, from February 16, 2008, through October 16, 2010, for right foot plantar fasciitis and heel spur.

5. Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The Veteran had active service from June 1972 to August 1976, January 1991 to March 1991, October 2001 to October 2002, and February 2006 to February 2008. He also had reserve service.

This appeal comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision by the Atlanta, Georgia Regional Office (RO) of the United States Department of Veterans Affairs (VA). In that decision, the RO granted service connection for several disabilities including lumbar spine arthritis, left hand strain, left hand disability due to Buerger's disease and Raynaud's phenomenon, and right foot plantar fasciitis and heel spur. The RO assigned disability ratings of 10 percent for lumbar spine arthritis, 10 percent for left hand strain, 10 percent for left hand disability due to Buerger's disease and Raynaud's disease, and 0 percent for right foot plantar fasciitis and heel spur.

In an October 2007 claim, the Veteran sought service connection for disability of the left hand and for Buerger's disease and Raynaud's phenomenon. In the April 2008 rating decision, the RO established service connection for left hand strain, and established separate service connection for left hand pain and vasculitis due to Buerger's disease and Raynaud's phenomenon. In appealing the initial evaluation for left hand disability, the Veteran noted pain and weakness of the hand and limitation of motion of a finger. By addressing manifestations potentially related to each of the two service-connected disabilities, the Veteran appealed the initial ratings for each of the two disabilities.

The Veteran appealed the initial 0 percent disability rating assigned for his service-connected right foot disability, described as plantar fasciitis and heel spur. He reported in August 2012 that on October 17, 2010, he sustained a traumatic injury of the right lower extremity, and that the injury necessitated a below the knee amputation. He has not contended, and no evidence suggests, that the injury and amputation were related to his service-connected right foot disability. As he unfortunately ceased to have a right foot after the injury and amputation, he did not have a right foot disability after that time. The Board therefore has recharacterized the issue regarding the rating for the foot disability as pertaining to the period from February 16, 2008, the effective date of service connection, and October 16, 2010, the day before the leg injury.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased disability rating claim when such claim is raised by the record. In this case, there is evidence that the Veteran's service-connected disabilities produce significant difficulties with employment. As such, the issue of a TDIU is before the Board as part and parcel of his appeals for higher disability ratings.

The record in this case is in electronic form, and is entirely in the Veterans Benefits Management System (VBMS) and the Virtual VA system.

The issues of higher disability ratings for left hand strain and for left hand disability due to Buerger's disease and Raynaud's phenomenon, with amputation of the tip of the long finger, and the issue of a TDIU, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.



FINDINGS OF FACT

1. Lumbar spine arthritis has been manifested by pain and limitation of motion, without limitation of forward flexion to 60 degrees or less, combined range of motion less than 120 degrees, or muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour.

2. From February 16, 2008, through October 16, 2010, right foot plantar fasciitis and heel spur were manifested by pain that limited endurance for weightbearing and produced moderate foot disability.


CONCLUSIONS OF LAW

1. Lumbar spine arthritis has not met the criteria for a disability rating higher than 10 percent. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40,4.45,4.59,4.71a, Diagnostic Code 5243 (2013).

2. From February 16, 2008, through October 16, 2010, right foot plantar fasciitis and heel spur met the criteria for a 10 percent disability rating. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 4.40,4.45,4.59,4.71a, Diagnostic Code 5284 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).

Under the notice requirements, VA is to notify the Veteran of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b). The Court has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant. Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

VA satisfied the duty to notify provisions in an October 2007 notice. In that statement, VA advised the Veteran was information was needed to substantiate a claim for service connection, and how VA assigns disability ratings. The statement also indicated who was to provide the evidence.

The record (which is in VBMS and Virtual VA) regarding the Veteran's claims contains his service medical records, post-service medical records, and reports of VA medical examinations. He has had VA examinations that adequately addressed the issues that the Board is deciding at this time.

The Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claim, as well as the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence. The Veteran has actively participated in the claims process by providing evidence and argument and reporting for examinations. Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so. Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication nor to have caused injury to the Veteran's interests. See Pelegrini, 18 Vet. App. at 121. Therefore, any such error is harmless, and does not prohibit consideration of the claims on their merits. See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Lumbar Spine Arthritis

The Veteran appealed the initial 10 percent rating that the RO assigned for lumbar spine arthritis. VA assigns disability ratings by evaluating the extent to which a veteran's service-connected disability adversely affects the ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule). 38 U.S.C.A. § 1155; 38 C.F.R. Part 4, including §§ 4.1, 4.2, 4.10. If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

When evaluation of a musculoskeletal disability is based on limitation of motion, VA regulations provide, and the Court has emphasized, that evaluation must include consideration of impairment of function due to such factors as pain on motion, weakened movement, excess fatigability, diminished endurance, or incoordination. 38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca v. Brown, 8 Vet. App. 202 (1995). Determination of impairment due to such factors is to be expressed, if feasible, terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, or incoordination. See DeLuca, supra.

The Court has held that, at the time of the assignment of an initial rating for a disability following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any 

evidence favorable to the claimant. See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a claim, VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107. To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The rating schedule provides for evaluating spine disabilities under a General Rating Formula for Diseases and Injuries of the Spine. 38 C.F.R. § 4.71a, Diagnostic Code 5242. Under the General Rating Formula for spine disabilities, a 10 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height. A 20 percent evaluation is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent evaluation is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. A 50 percent evaluation is assigned for unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent evaluation is assigned for unfavorable ankylosis of the entire spine. 38 C.F.R. § 4.71a, General Rating Formula.

Normal thoracolumbar spine forward flexion is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The combined range of motion is the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation. The normal combined range of motion of the thoracolumbar spine is 240 degrees. 38 C.F.R. § 4.71a, General Rating Formula, Note (2); 38 C.F.R. § 4.71a, Plate V (2013).

The Veteran had a VA medical examination in November 2007, before separation from his last period of active service. At that time he reported a sixteen month history of constant low back pain and stiffness. He indicated that the pain could be elicited by physical activity, and was relieved by rest. He stated that he was not receiving any treatment for the low back disorder, and that the disorder did not cause incapacitation. The examiner observed that the Veteran's posture and gait were within normal limits. There was no evidence of radiating pain on movement. Muscle spasm was absent. There was no tenderness. The straight leg raising test was negative bilaterally. The range of motion of the thoracolumbar spine was to 90 degrees of forward flexion, 30 degrees of extension, 30 degrees of lateral flexion to each side, and 30 degrees of rotation to each side. After repetitive use, function of the spine joints was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination. X-rays showed degenerative arthritis changes.

Since separation from service in 2008, the Veteran had medical treatment at service department, private, and VA facilities. In treatment notes, lumbar area pain, lumbar spondylosis, and thoracic spondylosis are included in lists of his chronic problems.

In a July 2008 notice of disagreement (NOD), the Veteran wrote that during service his low back disability was addressed by putting him on a profile restricting him from lifting more than five pounds. He stated that this limitation made it hard for him to find a job. He indicated that he continued to have low back pain, could not bend over for long, and could not lift anything without pain.

In treatment in 2009, the Veteran reported right knee pain. Treatment for osteoarthritis in the knee and other areas included pain medication.

In a June 2009 substantive appeal, the Veteran wrote that his low back disability was getting worse, and that he continued to see a doctor for it. He stated that since July 2008 it had become even more difficult to bend over or lift anything.

As noted above, the Veteran reported in August 2012 that in October 2010 he sustained a traumatic injury of the right lower extremity, and that the injury necessitated a below the knee amputation.

On VA examination in March 2013, the Veteran reported worsening low back disability. He stated that he could not walk without pain, and could not bend over or pick anything up. He related difficulty carrying heavy items. He stated that prolonged sitting brought on pain and stiffness. He indicated that the pain and limitation of motion impacted his ability to work.

The examiner noted that the Veteran walked with a limp and used a cane because of the right below the knee amputation and prosthesis. The range of motion of the thoracolumbar spine was to 75 degrees of forward flexion, with pain from 25 degrees, 25 degrees of extension, with pain at 25 degrees, 25 degrees of lateral flexion to each side, with pain at 25 degrees, and 25 degrees of rotation to each side, with pain at 25 degrees. After three repetitions, the range of motion was to 80 degrees of forward flexion, 20 degrees of extension, 25 degrees of lateral flexion to each side, 25 degrees of rotation to the left, and 30 degrees of rotation to the right. There was evidence of pain on palpation. There was no evidence of guarding or muscle spasm. The straight leg raising test was negative bilaterally. There was no evidence of radicular pain or radiculopathy. The examiner concluded that the Veteran did not have intervertebral disc syndrome of the thoracolumbar spine.

In a September 2013 statement, the Veteran asserted that his low back disability warranted a higher rating because he was unable to use his low back without excessive pain. He stated that he was limited in walking and in bending. He indicated that he had sharp pains that radiated up to his shoulder region.

Motion of the Veteran's thoracolumbar spine is limited, but not to an extent that warrants a rating higher than 10 percent. Taking into account pain on motion and some additional limitation after repetition, the impairment still does not approach the criteria for a higher rating. His low back has not been found to have muscle spasm, and his low back disorder does not cause an abnormal gait or abnormal spinal contour. While he does walk with a limp and use a can; such has been attributed to his right knee condition and not his low back.  The preponderance of the evidence indicates that the effects of the low back disability are consistent with the existing 10 percent rating, and do not approximate the criteria for a higher rating. The Board therefore denies a higher rating.

When there is an exceptional disability picture, such that the rating schedule criteria do not reasonably describe a claimant's disability level and symptomatology, an RO may refer a case to the VA Under Secretary for Benefits or to the Director of the VA Compensation and Pension Service for consideration of an extraschedular rating. See 38 C.F.R. § 3.321(b)(1) (2013); see also Thun v. Peake, 22 Vet. App. 111, 115 (2008). Extraschedular ratings are limited to cases in which it is impractical to apply the regular standards of the rating schedule because there is an exceptional or unusual disability picture, with such related factors as frequent hospitalizations or marked interference with employment. 38 C.F.R. § 3.321(b)(1).

The Veteran's low back disability has not required hospitalization. He has stated that his low back disability made it difficult to find a job and has impacted his ability to work. His low back pain and limitations in bending and lifting affect his employment capacity, but not to an extent that can be described as marked. The rating schedule criteria contemplate the manifestations of his low back disability, and provide for higher ratings for greater levels of impairment. Therefore, it is not necessary to refer the low back disability for consideration of extraschedular ratings.

Right Foot Disabilities

The Veteran contends that his right foot disability due to plantar fasciitis and heel spur produced sufficient symptoms and impairment to warrant a compensable disability rating. As noted above, the period for which the ratings are to be considered is from February 16, 2008, the effective date of service connection, and October 16, 2010, the day before a right leg injury and resulting below the knee amputation.

The RO evaluated the Veteran's right foot plantar fasciitis and heel spur under 38 C.F.R. § 4.71a, Diagnostic Code 5024 (2013), as comparable to tenosynovitis. Tenosynovitis is rated as comparable to degenerative arthritis. Degenerative arthritis is rated based on limitation of motion of the affected joints, under the applicable diagnostic codes. When the limitation of motion is noncompensable (not assigned at least a 10 percent rating), a rating of 10 percent is assigned for each major joint or group of minor joints. 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2013). The rating schedule provides for compensable ratings for limitation of motion of the ankle, but does not provide for compensable rating based directly on limitation of motion of other joints in the foot. See 38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5271, and 5276 through 5284 (2013).

The Veteran's right foot disability has manifestations involving structures other than joints. The pain with weightbearing is in some ways comparable to the manifestations of flatfoot. Under 38 C.F.R. § 4.71a, Diagnostic Code 5276, mild flatfoot disability, with symptoms relieved by built-up shoe or arch support, is rated at 0 percent. Moderate disability from flatfoot in one foot, with manifestations including pain on manipulation and use of the foot, is rated at 10 percent. In addition, foot injuries other than those addressed in other diagnostic codes are rated at 10 percent if moderate, 20 percent if moderately severe, and 30 percent if severe. 38 C.F.R. § 4.71a, Diagnostic Code 5284.

The Veteran's service treatment records reflect symptoms involving the right foot. In September 1974, he reported a two week history of right foot pain, mostly when standing. A clinician noted tenderness and swelling. X-rays were within normal limits. In January 1976, the Veteran was seen for right foot soreness after his ankle was hit with a bowling ball.

In reserve service in February 1988, the Veteran was seen for pain in his knees and lower legs. In reserve service in October 1988, he was seen for reported swelling of his right knee and ankle. He related having sustained injury in February 1988 and reinjury on a road march in October 1988.

During active service in 2006 through 2008, it was noted that right foot pain from July 2006 forward was treated with an orthotic. In outpatient treatment in February 2007, the Veteran reported pain in his right knee and right foot. He sought refills of medications to address problems with his feet and legs. A clinician found tenderness on palpation of both feet along the plantar fasciae. The clinician's impression was plantar fasciitis. In March 2007, the Veteran reported knee and foot pain. He described the foot pain as bone pain. A clinician found plantar tenderness to palpation in each foot. Both feet had normal motion, with no pain elicited by motion. The clinician's impression was plantar fasciitis in the right foot. The Veteran was provided orthotics in May 2007. In July 2007, he reported worsening right foot pain. He was fitted for replacement orthotics.

In an October 2007 evaluation by a medical evaluation board, the examiner observed that the Veteran's gait was altered, with favoring of his right leg and dorsiflexion of the toes of the right foot. The Veteran reported pain in his right foot and heel. He indicated that his problems with his right foot and low back limited his capacity for driving. He stated that right foot and leg pain caused difficulty running or doing road marches. The examiner found that, as a result of disorders affecting the spine and extremities, the Veteran was unable to run, march, perform military training, or perform his duties as a drill sergeant.

In the VA examination held in November 2007, during active service, the Veteran reported an eighteen month history of constant right foot pain, worsened with standing and walking and reduced with rest. The examiner observed that the Veteran's gait was within normal limits. The right foot had tenderness on examination. There was no painful motion of the foot. There was no limitation with standing and walking. Right foot x-rays showed plantar calcaneal spurring.

After separation from service in February 2008, the Veteran had treatment at service department, private, and VA facilities. Plantar fasciitis was included on lists of problems. In March 2009, right ankle and foot imaging showed a plantar tendon enthesophyte. In July 2009, he reported soreness in his right heel, particularly when he first arose in the morning, or if he stood for a prolonged period.

Medical records indicate that, preceding and following the Veteran's February 2008 separation from service, his right foot disability was manifested by plantar tenderness and pain, particularly with prolonged weightbearing, and that the symptoms reduced his endurance in weightbearing. The plantar fasciitis and heel spur thus reasonably warranted a 10 percent rating under Diagnostic Code 5284, for a moderate foot injury other than those listed in other diagnostic codes. The Board grants a 10 percent rating from separation from service until the amputation of the foot.

The right foot disability did not limit functioning to the extent that the disability was moderately severe. The foot disability did not make him unable to bear weight for moderate periods. Therefore, a rating higher than 10 percent was not warranted. The right foot disability has not required hospitalization. The right foot disability contributed to difficulty with prolonged weightbearing, but the foot disability by itself did not markedly interfere with his capacity for employment. The rating schedule criteria adequately address the manifestations of his right foot disability, and provide for higher ratings for greater levels of impairment. Therefore, it is not necessary to refer the right foot disability for consideration of extraschedular ratings.


ORDER

Entitlement to a disability rating higher than 10 percent for lumbar spine arthritis is denied.

From February 16, 2008, through October 16, 2010, a 10 percent disability rating for right foot plantar fasciitis and heel spur is granted, subject to the laws and regulations controlling the disbursement of monetary benefits.



REMAND

The Board is remanding, for the development of additional evidence, the issues of higher disability ratings for left hand strain and for left hand disability due to Buerger's disease and Raynaud's phenomenon, with amputation of the tip of the long finger, and the issue of a TDIU.

The Veteran has left hand problems related to multiple diagnoses and producing multiple manifestations. Service treatment records reflect that in 2007 he had worsening pain, tingling, numbness, and weakness in his left hand. He reported a 2004 diagnosis of Buerger's disease, and treatment with blood thinning medication. Raynaud's phenomenon also was noted. He also had physical therapy in 2007 to address left carpal tunnel syndrome. In the April 2008 rating decision, the RO established service connection for left hand strain, and assigned a 10 percent disability rating. The RO established separate service connection for left hand pain and vasculitis due to Buerger's disease and Raynaud's phenomenon. The RO assigned a 10 percent rating for that disability.

In addition, on examination, the Veteran has reported having burning pain, or erythromelalgia, in his left hand. The Board also notes that, while the appeal of ratings for left hand disorders has been pending, part of his left middle finger was amputated. He reports that this amputation occurred on February 25, 2011, and was a result of Brueger's disease. 

Rating of the Veteran's left hand disabilities requires consideration of many factors. VA examinations in November 2007, March 2013, and May 2014 addressed his left hand disabilities. The report of the May 2014 examination, however, contains several findings that are significantly inconsistent with other assembled evidence. In contradiction of the 2013 examination report with description of the residuals of amputation, due to Brueger's disease, of part of the left middle finger, the 2014 examination report indicates that the Veteran has not had an amputation of an extremity due to a vascular condition. Further, the 2007 and 2013 reports address in great detail the condition of the Veteran's left hand. On the 2014 report, the examiner marked in numerous responses that findings were related to the right hand and middle finger, rather than the left. In other responses he did refer to the left hand and middle finger. The Board finds the 2014 report too inconsistent to be reliable. The Board is not comfortable, however, simply evaluating the disabilities based on all of the evidence except for the 2014 report. The 2014 report reflected findings in some areas more disabling than those shown in the 2013 report. In addition, the Veteran reported, in the 2014 examination, that his left hand disabilities had continued to worsen. In the interest of assembling clear and reliable findings, the Board is remanding the left hand disability rating issues for a new VA examination regarding the manifestations of those disabilities.

The Veteran was separated from service in 2008 following a finding that his service-connected disabilities made him unable to perform his service duties. His service-connected disabilities reportedly cause difficulty with tasks and endurance at work. The Board finds, as noted above, that the record raises the issue of a TDIU. Additional evidence is needed, however, to address the TDIU issue. The assembled evidence does not provide sufficient information as to the individual or collective effects the service-connected disabilities have on his ability to perform work tasks and to work full time or at least substantial hours. The Board therefore is remanding the issue for a VA examination to obtain findings regarding such effects.

Accordingly, these matters are REMANDED for the following action:

1. Schedule the Veteran for a VA medical examination to provide clear findings as to the current manifestations of disabilities affecting his left hand. Provide the Veteran's claims file from VBMS and Virtual VA to the examiner for review. Ask the examiner to review the claims file and examine the Veteran. Call the examiner's attention to the following particular information, which is in the record:


Service connection has been established for left hand strain, and for vascular disorders, including Buerger's disease and Raynaud's phenomenon, affecting the left hand.

Earlier examination findings have reflected erythromelalgia.

Clinicians have noted residuals of amputation of part of the left middle finger. The Veteran reports that Buerger's disease necessitated the amputation and that the amputation occurred in 2011. 

Ask the examiner to provide findings including, but not necessarily limited to:

The ranges of motion of the left hand and fingers, including any ankylosis;

The existence, number, and severity of any ischemic ulcers;

The existence of any trophic changes (thin skin, absence of hair, dystrophic nails);

The ankle/brachial index;

The frequency of attacks of Raynaud's phenomenon;

The frequency, and responsiveness to treatment, of any attacks of erythromelalgia; 

The joint or bone at which part of the left middle finger was amputated; and

The overall functional impairment and the residual functional capacity of the left hand.

2. Schedule the Veteran for a VA medical examination to obtain information regarding the effect of the Veteran's service-connected disabilities on his capacity for employment. Provide the Veteran's claims file from VBMS and Virtual VA to the examiner for review. Ask the examiner to review the claims file and examine the Veteran. Inform the examiner that the Veteran has the following service-connected disabilities: tinnitus, right ear hearing loss, septal deviation, cervical spine arthritis and disc disease, left shoulder arthritis, left upper extremity radiculopathy, right upper extremity radiculopathy, left hand strain, left hand disability due to Buerger's disease and Raynaud's phenomenon, with amputation of the tip of the long finger, gastroesophageal reflux disease, lumbar spine arthritis, right leg radiculitis, left knee arthritis, left knee instability, right knee strain, right plantar fasciitis and heel spur, and onychomycosis of the toenails. Ask the Veteran to provide findings and opinions as to how each of the service-connected disabilities affects the Veteran's ability to perform work tasks and his endurance to work full time or at least substantial hours.

3. Thereafter, review the expanded record and consider the remanded claims. If any claim remains less than fully granted, issue a supplemental statement of the case and afford the Veteran and his representative an opportunity to respond. Thereafter, return the case to the Board for appellate review if otherwise in order.

The Board intimates no opinion as to the ultimate outcome of the matters that the Board has remanded. The Veteran has the right to submit additional evidence and argument on those matters. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
MATTHEW D. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


